DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 3-4-2021.

						Drawings

3. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
“a second opening” does not show in any of the drawing (See Figs 1-13). Corrected drawing sheets in compliance with 37 CFR.121 (d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended, Each drawing sheet submitted after the filing date of an application must be labeled In the top margin as either “Replacement Sheet’ or “New Sheet” pursuant to 37 CFR.121(d).  if the changes are not accepted by the examiner, the applicant will he notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	For the purpose of examination, Examiner reads a second opening is a path closer to the sound guiding structure.
	                                         Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1-12, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruckhoff  2012/0063622.

Regarding claim 1, Bruckhoff teaches an earpiece (Figs 1-9 hearing system) comprising: an earpiece housing (Figs 4A-4B an earpiece housing/element combine shell 22/36/56/24/40/50/52/42/48/62/60/46) comprising an ear canal portion (sound tube portion 44, para [34])  and an outer ear portion (Figs 4A-4B, 5-6, an outer ear portion/housing combine elements 50/40/42/60/64/48/46/44/54) the ear canal portion extending along an ear canal axis of the earpiece (Figs 4A-4B, 5-7 shows), 
wherein the outer ear portion of the earpiece housing (Figs 4A-4B, 5-6 housing elements 50/40/42/60/64/48/46/44/54) comprises an exterior surface having a first opening (Figs 5 a first opening/a sound outlet opening 54, para [42]), and 
a channel (Figs2/5, a channel/sound channel 26, para [25]) extending from the first opening through a wall of the outer ear portion of the earpiece housing (Figs 2-3, 4A-4B, 5-6 shows a channel/sound tube portion 44 extending from the first opening 54 through a wall of the outer ear portion of the earpiece housing 50/40/42/60/64/48/46/44/54), and
 wherein the channel (Figs2/5, a channel/sound channel 26, para [25]) extends to a second opening defined by an inner part of the outer ear portion of the earpiece housing (a second opening/a space inside earpiece housing elements 40/42/50); 
 a first microphone (Fig 1, a first microphone 28, para [25]) for detecting ambient sound via the channel; 
a second microphone (Fig 1, a second microphone 31, para [25]); and
a receiver (Fig 1 a loudspeaker 30, para [25]) for providing an audio output signal; 
wherein the first microphone (Fig 1 shows the first microphone 28) is at a distance from the second opening defined by the inner part of the outer ear portion of the earpiece housing (the second opening/the space inside earpiece housing elements 40/42/50).
Regarding claim 2, Bruckhoff teaches the earpiece of claim 1, wherein the ear canal portion of the earpiece housing (Fig 4A the ear canal portion of the earpiece housing 56/24/36) is detachably coupled to a part of the outer ear portion an outer ear portion (Fig 4A/5, an outer ear portion/housing combine elements 50/42/40/60/52/48/46).
Regarding claim 3, Bruckhoff teaches the earpiece of claim 2, wherein the ear canal portion is configured to at least partially contain the receiver (Fig 1, a receiver/loudspeaker 30, para [25]) and the second microphone (Fig the second microphone 31, para [25]).
Regarding claim 4, Bruckhoff teaches the earpiece of claim 1, wherein a largest area occupied by a cross-section of the outer ear portion lies within a plane (Fig 4A-4B shows a largest area/left of 50/42/40), and wherein the ear canal axis of the earpiece forms a non-perpendicular angle with respect to the plane (Fig 4B shows and wherein the ear canal axis of the earpiece forms a non-perpendicular angle with respect to the plane).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 5, Bruckhoff teaches the earpiece of claim 1, wherein the ear canal portion has a sound output port (Fig 4A-5, the canal portion has a sound output port/ the sound tube portion 44, a sound outlet opening 54, para [42]) and
 wherein the earpiece further comprises a circular structure (Figs 5-6 a circular structure the circular portion close to element 26/60/48/64) detachably coupled to the sound output port (Figs 4A-5 shows the earpiece further comprise a circular structure 24/56 detachably coupled to the sound output port 44/54), 
wherein the circular structure (Figs 5-6 a circular structure the circular portion close to element 26/60/48/64) has a cross-sectional dimension that is less than a cross-sectional dimension of the sound output port (para [37, 44], Figs 4A-5 shows the sound output port/the sound outlet opening 54, Fig 5 shows the circular portion 26/60/48/64 is 4 to 7 mm the upper end 50 of the interface portion 40 and at a distance of 3 to 6 mm, and para [40] teaches the width of the interface portion 40 is from 8 to 14 mm, while the length of the interface portion is from 13 to 20 mm). 
	It would have been an obvious matter of design choice wherein the circular structure has a cross-sectional dimension that is less than a cross-sectional dimension of the sound output port, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore, it would have been obvious to try changing different sizes/distance for the purpose of improve the earpiece with canal microphone.
Regarding claim 6, Bruckhoff teaches the earpiece of claim 5, further comprising a dome structure (Figs 4A-5, a dome structure/a soft tip 46) detachably coupled to the sound output port (Fig 5 shows the sound output port/the sound tube portion 44, para [34]).
Regarding claim 7, Bruckhoff teaches the earpiece of claim 6, wherein the dome structure is configured to cover at least a part of the circular structure (Figs 2-4A/B and Fig 5, the dome structure/the soft tip 46 is configured to cover at least a part of the circular structure 66/44/54).
Regarding claim 8, Bruckhoff teaches the earpiece of claim 1, wherein a shortest distance from a center of the first opening to the ear canal axis is less than 5 mm when measured along an axis that is perpendicular to the ear canal axis (Fig 4A shows a shortest distance from the center of the first opening/sound tube portion 54 of the ear canal axis length of 4-7 mm, para [58]).
	It would have been an obvious matter of design choice wherein a shortest distance from a center of the first opening to the ear canal axis is less than 5 mm when measured along an axis that is perpendicular to the ear canal axis, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore, it would have been obvious to try changing different sizes/distance for the purpose of improve the earpiece with canal microphone.
Regarding claim 9, Bruckhoff teaches the earpiece of claim 1, wherein an extent of the second microphone (Fig 1 shows the second microphone 31), and an extent of the receiver (the loudspeaker 30), when projected onto a plane, are arranged side-by-side with no overlap (Fig 1 shows the second microphone 31 and the receiver/loudspeaker 30 are arranged side by side with no overlap). 
Regarding claim 10, Bruckhoff teaches the earpiece of claim 1, wherein the earpiece comprises a receiver cavity (Figs 1/3 receiver /speaker 30/receiver cavity /shell 22, receptacle 42, [0025]) and a microphone cavity, the receiver cavity (Fig 1, microphone 28/earpiece 12, active electronic 24, [0025]), and the microphone cavity being separated at least partly by an internal wall of the earpiece housing (Fig 1 shows speaker 30 and microphone 28 are being separated),
	Bruckhoff teaches the receiver/microphone within the active electronic 24 disposed in the receptacle 42 as a whole,
	Bruckhoff does not teach wherein the earpiece comprises a receiver/microphone cavity and internal wall separately. However, the examiner takes the Office Notice that providing a receiver/microphone cavity and internal wall in the earpiece is well known in the art.
	Regarding claim 11, Bruckhoff 2012 /0063622 teaches the earpiece of claim 1, further comprising a protection element (Figs 4A-5, a protection element/a soft tip 46, para [34]), the protection element (Fig 4A-6 shows the protection element/the soft tip 46 surrounding the ear canal portion/the sound tube portion 44). 
Regarding claim 12, Bruckhoff 2012 /0063622 teaches the earpiece of claim 1, further comprising an audio channel (Figs 1, an audio channel/a sound channel 26, para [25]) from an output port of the receiver (Fig 1 the receiver/the loudspeaker 30) to an end of the ear canal portion (Figs 7, 10).
Regarding claim 16, Bruckhoff teaches the earpiece of claim 15, wherein the sound guide structure defines a sound transmission path having a primary direction (Fig 5-6 the guide structure defines a sound transmission path having a primary direction is where element 26/50/60/40/42 that is non-parallel to the ear canal axis of the earpiece (the earpiece/sound tube portion 44/a soft tip 46/sound outlet opening 54).
Regarding claim 17. Bruckhoff the earpiece of claim 1, wherein the earpiece housing has a first side (Figs 4A/B-5 earpiece housing has a first side/elements combine shell 22, interface portion 60/40/50/42 ear canal portion/sound tube 44/soft tip 46, para [34-41]) and 
a second side opposite from the first side (Figs 4A/B a second side includes elements 56/24/36/68), 
the ear canal axis being between the first side and the second side of the earpiece housing (Figs 4A/B, 7 shows).
Regarding claim 18, Bruckhoff teaches a hearing device comprising the earpiece of claim 1. 
Regarding claim 19, Bruckhoff teaches a hearing device comprising a processing part and the earpiece of claim 1 (Abstract, Figs 1/4A/B, para [25-27], teaches processing part/external unit 15). 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhoff 2012/0063622 in view of Shimizu 2015/0023542

Regarding claim 13, Bruckhoff teaches two microphones and a sound receiving channel in the ear canal portion.
 Bruckhoff does not teach the sound receiving channel extending to the second microphone. 
Shimizu teaches the earpiece of claim 1, further comprising a sound receiving channel (Fig 12, a sound receiving channel/a sound input opening 231b) in the ear canal portion, the sound receiving channel (Fig 12, the sound receiving channel 231b) extending to the second microphone (second microphone 22b). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bruckhoff’s invention as taught Shimizu, in order to output sound with good quality and to pick up clear sound, see Shimizu’s para [46].
Regarding claim 14, Bruckhoff does not teach the claimed limitation of claim 14.
Shimizu teaches the earpiece of claim 1, wherein the channel has a channel axis (Fig 12 shows), and the first microphone (Fig 12 shows the first microphone 22a) is offset from the second opening  (the second opening/the path where 231b) in a direction that is parallel to the channel axis of the channel (the channel/the sound output opening 231a). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bruckhoff’s invention as taught Shimizu, hence sound pickup characteristics of the microphone in the high frequency band can be improved, see Shimizu’s para [44].
Regarding claim 15, Bruckhoff teaches the second opening (the second opening/a space inside earpiece housing elements 40/42/50) defined by the inner part of the outer ear portion of the earpiece housing (Figs 4A-4B, 5-6 h the outer ear portion of the earpiece housing 50/40/42/60/64/48/46/44/54).
Bruckhoff does not teach wherein the earpiece comprises a sound guide structure  disposed between the second opening and the first microphone, the sound guide structure configured to guide sound from the second opening to the first microphone. 
Shimizu teaches wherein the earpiece comprises a sound guide structure (Fig 12 shows a sound guide structure/the sound output opening 231b) disposed between the second opening (the second opening/the path where 231b) and the first microphone (the first microphone 22a), the sound guide structure configured (231b) to guide sound from the second opening to the first microphone (Fig 12 the first microphone 22a). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the second opening of claim 1 is the port as taught by Shimizu, hence sound pickup characteristics of the microphone in the high frequency band can be improved, see Shimizu’s para [44].

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S Patent 10,542,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of this case encompass the cope of U.S Patent 10,542,358 B2 with obvious wording variations.








	Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653